Citation Nr: 0026778	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a nose fracture.  

2.  Entitlement to service connection for a claimed 
posttraumatic hearing loss, right ear.  

3.  Entitlement to service connection for a claimed jaw 
injury with dental trauma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the RO.  



REMAND

In his Substantive Appeal dated in October 1998, the veteran 
indicated that he wanted to appear personally at a hearing 
before a Veterans Law Judge at the RO.  

In correspondence dated in August 2000, the Board inquired of 
the veteran as to whether he still wanted to attend such a 
hearing.  

The veteran was advised that, if he did not respond, it would 
be assumed that he still desired a hearing before a Veterans 
Law Judge at the RO and arrangements would be made to have 
his case remanded for such a hearing.  

The veteran did not respond, thus, for due process reasons, 
the Board must remand the case in order to afford the veteran 
an opportunity to appear for a personal hearing before a 
Veterans Law Judge at the RO.  See 38 U.S.C.A. § 7107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps in 
order to afford the veteran an 
opportunity to appear for a personal 
hearing before a Veterans Law Judge at 
the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


